DETAILED ACTION
The instant application having Application No. 16/437,721 has a total of 56 claims pending in the application; there are 6 independent claims and 50 dependent claims, all of which are ready for examination by the examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

OBJECTIONS TO THE SPECIFICATION
Specification
The applicant’s specification submitted is acceptable for examination purposes.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1: On line 2, “a plurality of availability zones; within a single server” should be replaced with –a plurality of availability zones; within a single server;– (current placement of semicolon does not make clear if the zones are within the single server).
Appropriate correction is required.

REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112




The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 39-43 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 39 discloses “a reset zones implemented” on line 4, of which there is potential for confusion as the term “zone” is associated with “availability.” For the purpose of examination, Examiner assumes line 4 reads as “a reset implemented.”
Claim 39 also discloses “said manager of availability” on line 5, of which there is antecedent basis. For the purpose of examination, Examiner assumes line 5 reads as “said manager of availability zones.”
Claims 40-43 are rejected as they inherit the deficiency that is present in claim 39.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 12, 18-21, 23, 25-27, 29-38, 40, 46-49, 51, and 53-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over “Intel 7500 Chipset Datasheet” (henceforth known as “Intel”).
As per claim 1, Intel discloses “a server, comprising: a plurality of availability zones (a 4-CPU system can be divided into a number of partitions; FIG. 11-2, Page 169).”
Intel discloses “within a single server wherein resetting and/or disconnecting any component in any availability zone from power and replacing said component does not affect availability of any other component in any other availability zone (Isolation, where each partition is able to reset and boot without affecting the other (Section 11.2, Page 169). See also dynamic partitioning where one partition can continue to operate while the another partition is being created or merged; Section 11.1.2, Pages 167-168).”  
As per claims 2 and 30, Intel discloses “the server of claim 1 (disclosed by Intel above), further comprising: a manager of availability zones for independently, locally and/or remotely controlling functionality in each of said availability zones (in general, the out-of-band system manager (BMC) coordinates with the CPUs to perform hot remove operations (Section 11.1.2, Pages 167-168). BMC also manages IOH partitioning through a console interface; Section 11.5, page 173).”  
As per claims 3 and 31, Intel discloses “the server of claim 2 (disclosed by Intel above), wherein said manager of availability zones generates a requested reset type in a requested availability zone (in a hard partition environment a hard partition reset can be applied as if it were an independent machine; Section 11.5, page 173).”  
As per claims 4 and 32, Intel discloses “the server of claim 2 (disclosed by Intel above), wherein said manager of availability zones generates reset signals or requests for any or all components located in any of said multiple availability zones (hard partition reset initializes all components within the partition to their reset default state; Section 11.5, page 173).”
As per claims 5 and 33, Intel discloses “the server of claim 1 (disclosed by Intel above), wherein said resetting comprises a reset type comprising any of a cold (physical), warm (programmatic), or function level reset (hard partition reset initializes all components within the partition to their reset default state (Section 11.5, page 173). Note the claim wording ‘or’ indicating that the system can be of one embodiment out of a list of embodiments).”
As per claims 6 and 34, Intel discloses “the server of claim 2 (disclosed by Intel above), wherein said resetting comprise a signal or request that is generated in response to an external request to the manager of availability zones (see reset triggers and reset type association; Sections 14.1.2-14.1.3, Page 187).”
Intel discloses “wherein the signal or request specifies any of a reset type, an availability zone, and a list of components to be reset (see reset triggers and reset type association; Sections 14.1.2-14.1.3, Page 187).”
As per claims 7 and 35, Intel discloses “the server of claim 2 (disclosed by Intel above), wherein said manager of availability zones discovers and enumerates components in each availability zone (section 11.2; Pages 168-169).”
claims 8 and 36, Intel discloses “the server of claim 7 (disclosed by Intel above), wherein a list of components is requested by an external caller (section 11.2; Pages 168-169).”
As per claim 9, Intel discloses “a server, comprising: a plurality of availability zones within a single server (a 4-CPU system can be divided into a number of partitions; FIG. 11-2, Page 169).”
Intel discloses “and a manager of availability zones (in general, the out-of-band system manager (BMC) coordinates with the CPUs to perform hot remove operations (Section 11.1.2, Pages 167-168). BMC also manages IOH partitioning through a console interface; Section 11.5, page 173), said manager of availability zones independently managing any of connectivity and reset functionality for each of said availability zones  (Isolation, where each partition is able to reset and boot without affecting the other (Section 11.2, Page 169). See also dynamic partitioning where one partition can continue to operate while the another partition is being created or merged; Section 11.1.2, Pages 167-168).”
As per claims 10 and 38, Intel discloses “the server of claim 9 (disclosed by Intel above), wherein said manager of availability zones locally and/or remotely controls reset functionality in each zone (in a hard partition environment a hard partition reset can be applied as if it were an independent machine; Section 11.5, page 173).”  
Intel discloses “and wherein said manager of availability zones generates a requested reset type in a requested availability zone (hard partition reset initializes all components within the partition to their reset default state; Section 11.5, page 173).”
As per claim 12 and 40, Intel discloses “the server of claim 9 (disclosed by Intel above), wherein each availability zone comprises in- band and out of band management (in general, the out-of-band system manager (BMC) coordinates with the CPUs to perform hot remove operations (Section 11.1.2, Pages 167-168). BMC also manages IOH partitioning through a console interface; Section 11.5, page 173).”  
As per claims 18 and 46, Intel discloses “the server of claim 9 (as disclosed by Intel above), wherein said a manager of availability zones is implemented as part of a PCIe switch (FIG. 2-4, page 30).”
As per claims 19 and 47, Intel discloses “the server of claim 9 (as disclosed by Intel above), wherein a requestor sends a request to said server to enumerate components and availability zones (exemplified by dynamic partitioning (Section 11.1.2; Pages 167-168). See also partition management; Section 11.5, page 173).”
Intel discloses “wherein said manager of availability zones composes a list of one or more components and availability zones (exemplified by dynamic partitioning (Section 11.1.2; Pages 167-168). See also partition management; Section 11.5, page 173).”
Intel discloses “and wherein said manager of availability zones forwards said list to said requestor (exemplified by dynamic partitioning (Section 11.1.2; Pages 167-168). See also partition management; Section 11.5, page 173).”
claims 20 and 48, Intel discloses “the server of claim 9 (as disclosed by Intel above), wherein a requestor sends a request to said server to return a first component and continues to send requests to said server return any additional components until no more components available (exemplified by dynamic partitioning (Section 11.1.2; Pages 167-168). See also partition management; Section 11.5, page 173).”  
As per claim 21, Intel discloses “the server of claim 9 (disclosed by Intel above), wherein a requestor composes a request to reset a given list of components in a target availability zone (in a hard partition environment a hard partition reset can be applied as if it were an independent machine; Section 11.5, page 173).”  
Intel discloses “wherein said requestor forwards the request to the manager of availability zones (in a hard partition environment a hard partition reset can be applied as if it were an independent machine; Section 11.5, page 173).”  
Intel discloses “wherein said manager of availability zones issues reset signals or sequences to target components in the target availability zone (in a hard partition environment a hard partition reset can be applied as if it were an independent machine; Section 11.5, page 173).”  
Intel discloses “and wherein said manager of availability zones, as appropriate and upon completion of all reset processes, acknowledges completion of the reset request to the requestor (in a hard partition environment a hard partition reset can be applied as if it were an independent machine; Section 11.5, page 173).”  
As per claims 23 and 51, Intel discloses “the server of claim 9 (as disclosed by Intel above), said server further comprising: a generic internal server fabric that is split into multiple availability zones, where a main CPU complex forms one availability zone, while one or more smart NICs and attached storage devices form one or more additional availability zones, wherein said availability zones are connected via one or more fabric interconnects (examples of partitioning topologies where one set of CPUs, IOH, and IO modules are in one partition while another set of CPUs, IOH, and IO modules are in another partition; FIG. 11-5 to 11-6; Page 172).”
As per claim 25, Intel discloses “a server having a plurality of availability zones within the server (a 4-CPU system can be divided into a number of partitions; FIG. 11-2, Page 169), said server comprising: a manager of availability zones, said manager of availability zones independently controlling reset functionality in each zone of said plurality of availability zones, locally and/or remotely, to generate a requested reset type in a requested availability zone (Isolation, where each partition is able to reset and boot without affecting the other (Section 11.2, Page 169). See also dynamic partitioning where one partition can continue to operate while the another partition is being created or merged; Section 11.1.2, Pages 167-168).”
As per claims 26 and 54, Intel discloses “the server of claim 25 (as disclosed by Intel above), further comprising: a plurality of managers of availability zones (in general, the out-of-band system manager (BMC) coordinates with the CPUs to perform hot remove operations (Section 11.1.2, Pages 167-168). BMC also manages IOH partitioning through a console interface; Section 11.5, page 173).”
As per claims 27 and 55, Intel discloses “the server of claim 25 (as disclosed by Intel above), said manager of availability zones comprising a local and/or remote programming interface that: enumerates availability zones in said server and their attributes, including any of available fabric end points in each availability zone and end point attributes (section 11.2; Pages 168-169).”
Intel discloses “and requests reset of an entire availability zone or any specific fabric end point or function in an availability zone (in a hard partition environment a hard partition reset can be applied as if it were an independent machine; Section 11.5, page 173).”
As per claim 29, Intel discloses “a method, comprising: dividing a single server into a plurality of availability zones (a 4-CPU system can be divided into a number of partitions; FIG. 11-2, Page 169).”
Intel discloses “wherein resetting and/or disconnecting any component in any availability zone from power and replacing said component does not affect availability of any other component in any other availability zone (Isolation, where each partition is able to reset and boot without affecting the other (Section 11.2, Page 169). See also dynamic partitioning where one partition can continue to operate while the another partition is being created or merged; Section 11.1.2, Pages 167-168).”  
As per claim 37, Intel discloses “a method, comprising: providing a server comprising a plurality of availability zones within said server (a 4-CPU system can be divided into a number of partitions; FIG. 11-2, Page 169).”
Intel discloses “and independently managing any of connectivity and reset functionality for each of said availability zones with manager of availability zones (Isolation, where each partition is able to reset and boot without affecting the other (Section 11.2, Page 169). See also dynamic partitioning where one partition can continue to operate while the another partition is being created or merged; Section 11.1.2, Pages 167-168).”
As per claim 49, Intel discloses “the method of claim 37 (disclosed by Intel above), further comprising: a requestor composing a request to reset a given list of components in a target availability zone (in a hard partition environment a hard partition reset can be applied as if it were an independent machine; Section 11.5, page 173).”
Intel discloses “said requestor forwarding the request to the manager of availability zones (in a hard partition environment a hard partition reset can be applied as if it were an independent machine; Section 11.5, page 173).”  
Intel discloses “said manager of availability zones issuing reset signals or sequences to target components in the target availability zone (in a hard partition environment a hard partition reset can be applied as if it were an independent machine; Section 11.5, page 173).”  
Intel discloses “said manager of availability zones awaiting completion of all reset processes and sequences (see the hard reset, which has processes including preserving hard partitions and setting the phase on PLL post-dividers; Section 14.1.1, page 185)
Intel discloses “and said manager of availability zones acknowledging completion of the reset request to the requestor (in a hard partition environment a hard partition reset can be applied as if it were an independent machine; Section 11.5, page 173).”  
claim 53, Intel discloses “in a server having a plurality of availability zones within said server (a 4-CPU system can be divided into a number of partitions; FIG. 11-2, Page 169).”, a method comprising: independently controlling reset functionality in each zone of said plurality of availability zones, locally and/or remotely with a manager of availability zones to generate a requested reset type in a requested availability zone (Isolation, where each partition is able to reset and boot without affecting the other (Section 11.2, Page 169). See also dynamic partitioning where one partition can continue to operate while the another partition is being created or merged; Section 11.1.2, Pages 167-168).”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 11, 13-17, 22, 24, 28, 39, 41-45, 50, 52, and 56 are rejected under 35 U.S.C. 103(a) as being unpatentable over “Intel 7500 Chipset Datasheet” (henceforth known as “Intel”) in view of Graham et al. (Publication Number US 2013/0160001 A1).
As per claims 11 and 39, Intel discloses “the server of claim 9 (as disclosed by Intel above), further comprising: a PCI Express (PCIe) domain, wherein said availability zones are interconnected via one or more PCIe switches (different size switches within systems with PCI Express ports; Section 2.3, page 30).”
and wherein each availability zone is configured to receive a reset from said manager of availability zones implemented as a separate PERST# signal.”
Graham et al. discloses “and wherein each availability zone is configured to receive a reset from said manager of availability zones implemented as a separate PERST# signal (logical partition configuration firmware calls the virtualization intermediary to assert a PCI reset (e.g. PERST); Paragraph 0128).”
Intel and Graham et al. are analogous art in that they in the field of system partitions.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Intel and Graham et al. to overcome prior art systems where association and management of virtual functions may be undefined [Paragraph 0002]. 
As per claim 13 and 41, Intel discloses “the server of claim 11 (disclosed by Intel and Graham et al. above), wherein said one or more PCle switches are partitioned into two or more partitions, with one or more PCIe partition per availability zone (FIG. 2-4, page 30).”
Graham et al. discloses “wherein each partition has its own dedicated PERST# lane that is connected to all PCIe components in the partition and disconnected from a corresponding (PERST#) switch pin (logical partition configuration firmware calls the virtualization intermediary to assert a PCI reset (e.g. PERST); Paragraph 0128).”
wherein said PERST# lane is connected to said manager of availability zones by which the manager of availability zones resets the partition (logical partition configuration firmware calls the virtualization intermediary to assert a PCI reset (e.g. PERST); Paragraph 0128).”
Graham et al. discloses “and wherein a global per-switch PERST# pin is connected to the manager of availability zones to reset the PCIe switch via the manager of availability zones (logical partition configuration firmware calls the virtualization intermediary to assert a PCI reset (e.g. PERST); Paragraph 0128).”
As per claims 14 and 42, Intel discloses “the server of claim 11 (disclosed by Intel and Graham et al. above), further comprising: one or more PCIe Non-Transparent Bridges (NTB) for performing disconnect between availability zones or components in availability zones (different size switches within systems with PCI Express ports; Section 2.3, page 30).”
Intel discloses “and wherein reset signals incoming to PCIe switch are physically disconnected from all sources, except for the manager of availability zones (in a hard partition environment a hard partition reset can be applied as if it were an independent machine; Section 11.5, page 173).”
As per claims 15 and 43, Graham et al. discloses “the server of claim 11 (disclosed by Intel and Graham et al. above), wherein, for a logical disconnect, said PCIe switch is internally programmed to ignore reset (PERST#) pins (where the logical partition configuration firmware may call the virtualization intermediary to de-assert a reset status to the adapter slot associated with the physical PCI host bridge in the device tree; Paragraph 0133).” 
claims 16 and 44, Intel discloses “the server of claim 11 (disclosed by Intel and Graham et al. above), wherein all reset requests for a particular availability zone are generated by the manager of availability zones and are not propagated across other availability zones (Isolation, where each partition is able to reset and boot without affecting the other (Section 11.2, Page 169). See also dynamic partitioning where one partition can continue to operate while the another partition is being created or merged; Section 11.1.2, Pages 167-168).”  
As per claims 17 and 45, Intel discloses “the server of claim 11 (disclosed by Intel and Graham et al. above), wherein said manager of availability zones enumerates availability zones in said server and attributes of said availability zones (Isolation, where each partition is able to reset and boot without affecting the other (Section 11.2, Page 169). See also dynamic partitioning where one partition can continue to operate while the another partition is being created or merged; Section 11.1.2, Pages 167-168), including available PCIe end points in each zone and their attributes (Section 5.4.3, page 93).”   
Intel discloses “and wherein said manager of availability zones requests reset of an entire availability zone or any specific PCIe end point or function in the availability zone (Isolation, where each partition is able to reset and boot without affecting the other (Section 11.2, Page 169). See also dynamic partitioning where one partition can continue to operate while the another partition is being created or merged; Section 11.1.2, Pages 167-168).”  
As per claims 22 and 50, Intel discloses “the server of claim 9 (as disclosed by Intel above).” While Intel discloses the use of reset when components become and wherein when a main OS driver detects that a smart NIC or a local storage device become unresponsive, the main OS driver resets such unresponsive component via a new reset interface through the manager of availability zones (during a fault on a PCI Express reset; Section 14.1.1, page 186),” Intel does not disclose the PERST signal as disclosed in the limitation “wherein, in a main OS reboot sequence, a BIOS triggers a PERST# signal to perform re-initialization of end points attached to a PCIe bus, wherein only end points in a main OS availability zone receive said signal” or “wherein said end points attached to said PCIe bus perform local re- initialization comprising a set of internal component specific steps necessary to bring said main OS at first to a state equivalent to that after a power-on state, then to a full functioning state, wherein smart NICs and storage devices located in other availability zones do not receive this signal and continue serving local storage to remote servers without interruption,” “wherein said main OS boots up and reconnects to local storage services provided by a smart NIC,” or “and wherein when a main OS driver detects that a smart NIC or a local storage device become unresponsive, the main OS driver resets such unresponsive component via a new reset interface through the manager of availability zones.”
Graham et al. discloses the PERST signal as disclosed in the limitation “wherein, in a main OS reboot sequence, a BIOS triggers a PERST# signal to perform re-initialization of end points attached to a PCIe bus, wherein only end points in a main OS availability zone receive said signal (logical partition configuration firmware calls the virtualization intermediary to assert a PCI reset (e.g. PERST); Paragraph 0128).”
wherein said end points attached to said PCIe bus perform local re- initialization comprising a set of internal component specific steps necessary to bring said main OS at first to a state equivalent to that after a power-on state (a PCIe slot associated with the PCI host bridge may not be assigned initially to the logical partition at the time that the logical partition is booted; Paragraph 0109), then to a full functioning state (steps 1002 to 1008; FIG. 10), wherein smart NICs (network adapters; Paragraphs 0085 and 0160) and storage devices located in other availability zones do not receive this signal and continue serving local storage to remote servers without interruption (occurs in environments where an adapter slot has the capability of being assigned to multiple operating systems (steps 706 and 708) (FIG. 7; Paragraph 0118), which indicates that other partitions are not interrupted).”
Graham et al. discloses “wherein said main OS boots up and reconnects to local storage services provided by a smart NIC (where the SR-IOV adapter may be a converged network adapters configured to enable Ethernet and Fibre-Channel-Over-Ethernet (FCoE) protocols to simultaneously operate over a single physical port (Paragraph 0085), with the SR-IOV enabled slot being involved with hot plug power-on operations; FIG. 7-8 and 10).”
Intel and Graham et al. are analogous art in that they in the field of system partitions.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Intel and [Paragraph 0002]. 
As per claims 24 and 52, Intel discloses “the server of claim 23 (as disclosed by Intel above), wherein said fabric interconnects are either physically disconnected from each availability zone's reset signals or requests, or said fabric interconnects are logically disconnected from each availability zone's reset signals or requests (hard partition reset initializes all components within the partition to their reset default state (Section 11.5, page 173). Note the claim wording ‘or’ indicating that the system can be of one embodiment out of a list of embodiments), wherein said signals or requests do not affect any components outside of the availability zone, including the interconnect itself (Isolation, where each partition is able to reset and boot without affecting the other (Section 11.2, Page 169). See also dynamic partitioning where one partition can continue to operate while the another partition is being created or merged; Section 11.1.2, Pages 167-168).”
As per claims 28 and 56, Intel discloses “the server of claim 25 (as disclosed by Intel above).” Intel discloses the use of reset when components become unresponsive as disclosed in the limitations “and wherein said smart NIC and local memory reside within an availability zone within said server, with regard to all other availability zones within said server, that is independently reset and re-initialized by said manager of availability zones (during a fault on a PCI Express reset; Section 14.1.1, page 186).”  
However, Intel does not disclose “further comprising: a smart NIC configured to request a corresponding storage device to perform a READ operation into a local memory available on a PCIe bus, wherein said smart NIC subsequently performs a network RDMA operation directly from said local memory to a memory of a remote server.”
Graham et al. discloses “further comprising: a smart NIC configured to request a corresponding storage device to perform a READ operation into a local memory available on a PCIe bus, wherein said smart NIC subsequently performs a network RDMA operation directly from said local memory to a memory of a remote server (where the SR-IOV adapter may be a converged network adapters configured to enable Ethernet and Fibre-Channel-Over-Ethernet (FCoE) protocols to simultaneously operate over a single physical port (Paragraph 0085), with the SR-IOV enabled slot being involved with hot plug power-on operations; FIG. 7-8 and 10).”
Intel and Graham et al. are analogous art in that they in the field of system partitions.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Intel and Graham et al. to overcome prior art systems where association and management of virtual functions may be undefined [Paragraph 0002]. 


ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement dated January 3, 2020, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

RELEVENT ART CITED BY THE EXAMINER
The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach partitions and zones within a system.
U.S. PATENT NUMBERS:
2015/0254088 A1 – zones and virtual machines within the same device [Paragraph 0028; FIG. 11]2017/0228285 A1 – [Paragraph 0032]
NON-PATENT DOCUMENTS:
Intel 7500 Chipset Datasheet. March 2010, URL: https://www.intel.es/content/dam/doc/datasheet/7500-chipset-datasheet.pdf.

CLOSING COMMENTS
Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181